Citation Nr: 1700729	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  08-16 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for an eye disability, claimed as glaucoma and macular degeneration, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.  

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for ear infections, and if so, whether the reopened claim should be granted.  

4.  Entitlement to service connection for obesity. 

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

6.  Entitlement to an effective date earlier than January 9, 2007, for the increased rating of 20 percent for low back strain with mechanical low back pain.  

7.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.

8.  Entitlement to a disability rating in excess of 20 percent for low back strain with mechanical low back pain.  

9.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy prior to November 29, 2012, and in excess of 20 percent thereafter.  

10.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood prior to December 11, 2012, and in excess of 50 percent thereafter.  

11.  Entitlement to service connection for a left knee disability.  

12.  Entitlement to service connection for a respiratory disability, claimed as asthma.  

13.  Entitlement to service connection for a heart disability. 

14.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for an eye disability, hypertension, ear infections, a left knee disability, respiratory disability, heart disability, and sleep apnea; entitlement to increased ratings for the service connected low back disability, right lower extremity radiculopathy, bilateral hearing loss, and adjustment disorder with depressed mood; as well as an earlier effective date for the increased rating for the low back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 2005 rating decision denied the claims of entitlement to service connection for an eye disability, hypertension, and ear infections; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.

3.  Obesity is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260 (2016).


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claims of entitlement to service connection for an eye disability, hypertension, and ear infections.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As a preliminary matter the Board notes that, with respect to the Veteran's claims for an increased rating for tinnitus and service connection for obesity, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).




New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for an eye disability, hypertension, and ear infections in an April 2005 rating decision.  At that time, the RO determined the evidence failed to show the Veteran's hypertension and eye disability were incurred in service.  In that decision, the RO also determined the Veteran's hypertension did not manifest within one year of his discharge from service.  Further, the RO determined the Veteran's ear infections were not incurred in service, and the evidence failed to establish a causal relationship between the Veteran's service connected hearing loss and his recently treated ear infections.  The Veteran was notified of the denials by a letter dated in April 2005.  He did not appeal the denials or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claims.  

The evidence of record in April 2005 consisted of the Veteran's statements, service treatment records (STRs), and post-service treatment records from the Indianapolis VAMC.

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, VA outpatient treatment records dated through September 2015, as well as several private psychiatric treatment notes, and medical articles provided by the Veteran.  In sum, these records provide additional information indicating a potential incurrence of an eye disability in service, as a result of hazardous materials exposure, as well as a potential causal relationship between the Veteran's service-connected lower back and psychiatric disability and his claimed hypertension.  In addition, the Veteran has provided evidence indicating a potential link between his in-service stapedectomy procedure and his current ear infections.  In particular, the Veteran submitted an article from the Journal of the American Medical Association, which indicates potential health effects caused by exposure to tear gas, as well as articles depicting health effects caused by the anthrax vaccination.  He asserts these articles establish a potential causative link between these agents and his currently diagnosed eye disabilities.  In addition, the Veteran notably was unable to attend a VA ear disease examination scheduled in February 2005, but has since expressed a willingness to report for an examination to determine whether his current ear infections were the result of his in-service stapedectomy procedure.  The Veteran has not yet been afforded this examination.  Further, the Veteran submitted articles establishing a relationship between hypertension and psychiatric disability, as well as hypertension and chronic back pain, both as a result of weight gain caused by those disabilities.  

The above noted evidence, when viewed in the light most favorable to the Veteran, assists in establishing previously missing elements of the Veteran's claims for service connection for an eye disability, hypertension, and ear infections.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claims is warranted.  

Tinnitus

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran was awarded service connection and a 10 percent rating for tinnitus in the January 2009 rating decision on appeal. 

The originating agency denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein, but for the reasons explained above the Board has determined the assigned ratings are warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability-tinnitus-is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe the disability was not adequately evaluated and compensated by the rating schedule.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Obesity

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for obesity.  Obesity is not a disability for VA purposes. 

Obesity is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 61 Fed. Reg. 20,440 (1996) (although Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).

Congress specifically limits entitlement for service-connected disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110 (West 2014).  Obesity is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  Therefore, service connection for weight gain is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for obesity as that does not represent a disability for which service connection can be granted.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

New and material evidence having been presented, reopening of the claim for service connection for an eye disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for hypertension is granted.

New and material evidence having been presented, reopening of the claim for service connection for ear infections is granted.

An disability rating in excess of 10 percent for tinnitus is denied. 

Entitlement to service connection for obesity is denied.
REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.

Missing Records

Initially, the Board notes the RO recently attempted to obtain missing medical/employment records from the Office of Personnel Management (OPM).  The Veteran has indicated OPM has records related to his request for an early retirement from the United States Postal Service in 2004, as well as his recent medical retirement from the Indianapolis VA Medical Center.  Though it appears the RO has attempted to obtain those records on two occasions, in September and October 2015, the RO erroneously determined these attempts fulfilled the duty to assist this Veteran.  These records are in the possession of a federal agency, and as such, VA must attempt to obtain those records until it determines the records either do not exist or that any additional attempts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(1).  In such instances, VA must prepare a formal finding of unavailability for the record.  Since these records may contain relevant and material evidence, the Board finds additional development is necessary to obtain these records.  Further, these records may bear upon the effective date assigned for the 20 percent increased rating for the Veteran's lumbar spine disability, as well as the disability ratings assigned for the Veteran's psychiatric and hearing loss disabilities; therefore, these issues must be held in abeyance at this time.  In this respect, the Board notes the RO improperly notified the Veteran that an effective date was not assignable prior to the date of claim for his increased rating for his lumbar spine disability in a May 2008 statement of the case.  However, 38 C.F.R. § 3.400(o)(2) clearly permits the assignment of an effective date up to one year prior to the date of claim if medical records indicate an increase in disability.  On remand, the RO must consider whether an earlier effective date is warranted under this provision.  



Increased Rating Lower Back

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a back examination in October 2015.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  The Veteran's right lower extremity radiculopathy is considered a complication associated with his lower back disability and will be also be assessed in the course of the requested back examination, as such, the Board will not address this issue at this time.  

Service Connection Claims

Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

A review of the Veteran's outpatient treatment notes from the Indianapolis VAMC indicates the Veteran has been treated for recurrent ear infections, glaucoma and macular degeneration, hypertension, atypical chest pain, left knee arthritis, asthma, and sleep apnea.  In sum, the Veteran has asserted his hypertension, heart disability, left knee disability, asthma, and sleep apnea were caused by weight gain, which he has explained was brought about by his service-connected lumbar spine and psychiatric disabilities.  The Veteran did undergo VA examinations in June 2010, wherein the examiner intimated the Veteran's asthma and hypertension may be causally related to his obesity; however, the examiner failed to state whether the Veteran's obesity was consequentially associated with his service-connected disabilities.  The Board finds examinations and medical opinions are necessary to address these matters. 

As noted above, the Veteran asserts he was exposed to tear gas, and received the anthrax vaccine in service.  The Board finds him competent to report such events.  He also asserts these exposures may have caused him to develop his current eye disabilities.  In addition, the Veteran has indicated his stapedectomy procedure, which was performed in service, may have caused his current ear infections.  The Board finds these to be questions that require medical expertise to answer, and as such, a VA examination and medical opinion is warranted to fully address the Veteran's eye disability and ear infection claims.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    




Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions: 

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities, as well as the Veteran's OPM disability retirement records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  If the RO or AMO is unable to obtain the Veteran's OPM disability retirement records, a formal finding should be prepared, outlining all efforts made to obtain them.

2.  Then, the RO or the AMO should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMO should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

3.  Then, the RO or the AMO should afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed eye, hypertension, ear infection, left knee, respiratory, heart, and sleep apnea disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed eye, hypertension, ear infection, left knee, respiratory, heart, and sleep apnea disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  

With respect to the Veteran's claimed eye disability, the examiner should expressly consider the Veteran's exposure to tear gas and the anthrax vaccine in service.  

With respect to the Veteran's claimed ear infections, the examiner should indicate whether this disability is consequentially related to his in-service stapedectomy procedure.

If the examiner(s) find the Veteran's current hypertension, left knee, respiratory, heart, and sleep apnea disabilities did not originate in service, the examiner should state whether any left knee, respiratory, heart, or sleep apnea disability present during the period of the claim:

a)  was caused by his service-connected adjustment disorder with depressed mood; 

b)  was permanently worsened by his service-connected adjustment disorder with depressed mood;

c)  was caused by his service-connected low back strain with mechanical low back pain; or

d)  was permanently worsened by his service-connected low back strain with mechanical low back pain. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  The examiner should specifically state whether the above-noted service connected disabilities caused his obesity, and if so, whether his obesity as likely as not caused his claimed hypertension, left knee, respiratory, heart, and sleep apnea disabilities.  In this respect, the examiner(s) should consider whether pain, medications, and depressed mood/anhedonia caused his obesity.  

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMO should also undertake any other indicated development, to specifically include an assessment of whether an effective date earlier than January 9, 2007 is warranted for the increased rating of 20 percent for low back strain with mechanical low back pain in accordance with 38 C.F.R. § 3.400(o)(2).  

5.  Finally, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


